DETAILED ACTION
Applicants' arguments, filed 12/21/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-66408A (‘408) in view of US,493,462 (‘462) and ShinEtsu (Comprehensive Product Guide, 2014).
Applicants assert the prior art does not teach silicones with alkenyl-containing organopolysiloxanes having two more alkenyl groups in a molecule and an organohydrogen polysiloxane having two or more SiH groups. Applicants also assert that those skilled in the art would not have expected the properties obtained by utilized different types of polysiloxane.
Examiner disagrees. First, Examiner now cites ShinEtsu for teaching that different types of polysiloxane were well known and used in the art. In fact, LIMs, liquid silicon rubber injection molding systems, used various polymers based on the desired application to produce high-precision molds (pg 42). Further, in the instant specification at paragraph 21, Applicants admit that the silicones used are 
Where the goal of ‘408 in view of ‘462 is to produce a thin silicone cosmetic that is high strength, flexible, and a durometer of less than 200, the skilled artisan would have found it obvious to optimize the system using any of the known polysiloxanes disclosed, such as KE-1950-10, where the high strengthen ad transparency allow for a durable patch, and the high precision allows for the micron thick patches to be consistent.
With regards to the unpredictability, Examiner notes that ShinEtsu specifically teaches the various properties and how they vary based on the specific polymer chosen. As such, it is unclear how the skilled artisan would not have found it obvious to vary the polymers and select the polysiloxane with the properties desirable based on the other references.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP2015-66408A (‘408) in view of US,493,462 (‘462) and ShinEtsu (Comprehensive Product Guide, 2014), the combination in view of US 2012/0128966 (‘866).
Applicants do not present arguments with regards to the addition of ‘866, therefore this rejection is maintained for reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612